DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As previously indicated, the effective filing date of present application is September 16, 2016, on which the provisional application 62/395,586 was filed.  
In view of the amendment (which recites that the microcapsule composition is stable for at least 4 weeks at 45oC), previous 103 rejections over Jones et al’336 in view of Ueda et al’939 or Gott et al’859 are being replaced by 103 rejections over Jones et al’336 in view of Gott et al’859 due to the following reason:  Although Ueda’939 (see [0040]) provides teaching for instant viscosity range, Ueda specifically states in [0040] that its sunscreen cosmetic composition is preferably in the form of a two-layer separated one, which is in two layers when kept statically and is shaken before use.  On the other hand, present specification states (pg.5, lines 18-) that stability is measured by the degree of the separation of water from the microcapsule.  That is, initially, the microcapsules are evenly dispersed in the water phase.  Then, over storage, the microcapsules can flocculate and water can separate out from the composition, and such separation will require additional process to turn the composition to a homogenous suspension, during which undesirable microcapsule bursting and fragrance leakage are observed.  Thus, Ueda’s teaching is in contradiction with instant stability limitation.
Upon reconsideration In view of applicant’s argument, previous 103 rejection over Lei (WO’798) in view of Baxter (US 2016/0184196 A1) or Antir’744 is being replaced by 103 rejection over Lei (WO’798) in view of Antir’744, and previous 103 rejection over Lei’023 in view of Antir’744 or Baxter (US 2016/0184196 A1) is being replaced by 103 rejection over Lei’023 in view of Antir’744.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Objections
Claim 7 is objected to because of the following informalities:  On line 5, applicant need to change “1,4-diaminocyclohexane and” to --- 1,4-diaminocyclohexane, ---.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  on the last line, applicant need to delete “or” in front of “guanidine carbonate,”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  On the last two lines, applicant need to change “polyvinyl amine and vinylformamide copolymer,” to --- poly(vinyl amine-vinylformamide) copolymer, ---  or  to --- vinyl amine/vinylformamide copolymer, --- (so as to make the meaning of the term clearer).   Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  on the last line, applicant need to delete “polymer” (which appears after “a poly(melamine-formaldehyde)”) so as to be consistent with “poly(melamine-formaldehyde)” recited in instant claim 3.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  On line 6, applicant need to change “and” (in front of “a combination”) to --- or ---.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  (i) On lines 1-2, applicant need to change “the deposition aid” to --- wherein the deposition aid is ---.  (ii) on the 2nd line from the bottom, applicant need to change “polyvinyl amine and vinylformamide copolymer,” to --- poly(vinyl amine-vinylformamide) copolymer, ---  or  to --- vinyl amine/vinylformamide copolymer, --- (so as to make the meaning of the term clearer).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 13, 15, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2009/0311336 A1) (with Carle et al (US 2017/0042778 A1), which is being cited here merely to support the Examiner’s assertion that Jones’s triethanolamine is a fragrance agent) in view of Gott et al (US 2002/0071859 A1).
In Example 3, Jones teaches a sunscreen formulation according to the following table:

    PNG
    media_image1.png
    486
    415
    media_image1.png
    Greyscale
.
In this example (see [0023]), an aqueous phase is heated to 75oC and mixed with an oil phase at 75oC, and the mixed two phases are cooled with stirring to form the emulsion.  The particle G, which was made in Jones’s Example 2 (see [0015]), contains avobenzone and homosalate (as active materials) microencapsulated in the core of the particle, and the shell of the particle is formed of a polymer derived from the monomers TMPTMA (trimethylolpropane trimethacrylate), MMA (methacrylic acid)and MAA(methyl methacrylate) (see [0006]).  Jones’s particle G suspended in the aqueous phase of the emulsion teaches instant microcapsule suspended in an aqueous phase.  As shown above, Jones’s formulation also contains 3.33 wt.% of Aculyn 33, which teaches instant viscosity control agent which is an alkaline soluble anionic acrylic polymer emulsion (ASE) that contains a copolymer of acrylic acid and acrylate.  Thus, Jones’s particle G (instant microcapsule) suspended in the aqueous phase (of the emulsion) and Aculyn 33 (instant viscosity control agent) together teaches instant microcapsule composition (consisting essentially of a microcapsule suspended in an aqueous phase and a viscosity control agent), which is being used in a consumer product (a sunscreen formulation). 
With respect to instant limitation “the microcapsule composition has a viscosity of 3000 cP or less when measured with a viscometer at a shear rate of 21 s-1”, Jones is silent as to the viscosity of its formulation. Gott et al teaches ([0020], [0061] and [0070]-[0071]) that a low viscosity (of 1-10,000 cps, preferably 5-1,000 cps) sunscreen formulation achieves improved sunscreen activity.  It would have been obvious to one skilled in the art to have the viscosity of Jones’s sunscreen formulation to be in the range of 5-1,000 cps with a reasonable expectation of obtaining improved sunscreen activity.  The range taught by Gott overlaps with instant viscosity ranges of claims 1, 22 and 23, thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  The viscosity value just for Jones’s particle G suspended in the aqueous phase and  Aculyn 33 (without the other ingredients of the sunscreen formulation) would even be slightly lower than the viscosity value of Jones’s sunscreen formulation considering the fact that the other ingredients, such as CERAPHYL 41 (emollient/thickener) and GANEX V-220F (film former), all contribute to the viscosity value of Jones’s sunscreen formulation.  
With respect to instant limitation as to the microcapsule composition that is stable for at least 4 weeks at 45oC, although Jones or Gott does not expressly teach such limitation, since Jones teaches instant viscosity control agent (Aculyn 33) and since Gott renders it obvious to one skilled in the art to have the viscosity of Jones’s sunscreen formulation to be in the range of 5-1,000 cps, which falls within or overlaps with instant ranges of 3000 cP or less (claim 1), 2500 cP or less (claim 22) and 2000 cP or less (claim 23), it is the Examiner’s position that Jones’s microcapsule composition (containing instant viscosity control agent, Aculyn 33) modified by Gott’s teaching of the viscosity range of 5-1,000 cps (which falls within or overlaps with instant ranges of viscosities) would naturally meet instant stability limitation based on what applicant state in present specification: “[t]his invention is based on the discovery that certain viscosity control agents can stabilize microcapsule compositions” (pg.1, lines 22-23); “[t]he microcapsule compositions are stabilized by a viscosity control agent for at least 4 weeks . . . when being stored at . . .45oC” (pg.5, lines 10-12); and “[t]he microcapsule is considered stable if it . . . has a viscosity of 3000 cP or less (e.g., 2500 cP or less and 2000 cP or less)” (pg.5, lines 15-17). 
With respect to instant limitation “the viscosity control added prior to consumer product formulation”, the limitation is written in a product-by-process claim language (that is, instant claim is not a method claim which requires an active step of adding the viscosity control agent prior to consumer product formulation).  Thus, unless applicant can prove that there are differences in the consumer products when the viscosity control agent is added prior to consumer products formulation (as opposed to during consumer product formulation), it is the Examiner’s position that Jones still teaches instant limitation. See MPEP 2113.   
Jones’s shell polymer (for the particle G) derived from the monomers of TMPTMA, MMA and MAA teach instant encapsulating polymer (polyacrylate), and Jones’s avobenzone microencapsulated in the core of the particle is an UV absorber ([0011]) and thus teaches instant active material, UV protecting agent.
Thus, Jones in view of Gott renders obvious instant claims 1, 3, 15, 22 and 23.  
With respect to instant claim 13, Jones’s formulation shown above contains triethanolamine (in the aqueous phase), and triethanolamine is a fragrance agent, as evidenced by Carle et al ([0082]).  Thus, Jones in view of Gott renders obvious instant claim 13. 
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Jones et al (US 2009/0311336 A1) in view of Gott et al (US 2002/0071859 A1) as applied to claim 1 above, and further in view of de Villeneuve et al (US 2015/0252312 A1).
Jones in view of Gott is discussed above in Paragraph 13.  Although Jones does not explicitly teach the use of instant deposition aid of claim 12, Villeneuve et al teaches ([0011], [0062]-[0063] and [0126]) using a deposition aid (such as polyquaternium-6 or polyquaternium-47) in capsule compositions so as to increase affinity of capsules to treated surface area (such as fabric, hair or skin).  It would have been obvious to one skilled in the art to use instant polyquaternium-6 or polyquaternium-47 as a deposition aid for Jones’s Particle G (its microcapsule) with a reasonable expectation of increasing affinity of capsules to treated skin surface area as taught by de Villeneuve.  Thus, Jones in view of Gott and further in view of de Villeneuve renders obvious instant claim 12.  
Claims 1, 3, 13-16, 22 and 23 are rejected under 35 U.S.C. 103 as being obvious over Antir et al (US 2017/0283744 A1) in view of Wang et al (US 2006/0009371 A1) or Smadi et al (US 6,376,446 B1).
Antir teaches ([0008]-[0011]) a liquid detergent composition comprising the following components:

    PNG
    media_image2.png
    213
    507
    media_image2.png
    Greyscale

Among the examples for the thickening agent, Antir teaches Aculyn 33 (instant alkaline soluble anionic acrylic polymer emulsion (ASE) that contains a copolymer of acrylic acid and acrylate).  It would have been obvious to one skilled in the art to use Aculyn 33 as Antir’s thickening agent with a reasonable expectation of success.  Antir furthermore teaches ([0045]-[0053]) that its capsules can be microcapsules comprising a shell of water insoluble polymer material, within which an active (such as perfume) is contained.  Antir teaches ([0055]) that its encapsulated actives are introduced into the liquid detergent composition in the form of an aqueous slurry of the microcapsules.  Antir teaches ([0053]) that useful shell materials include polyureas, polyurethanes, as well as melamine crosslinked with formaldehyde.  Thus, Antir teaches instant microcapsule composition containing microcapsules suspended in an aqueous phase and a viscosity control agent (Aculyn 33) where such microcapsule composition is being used in a liquid detergent composition, which also contains a pearlescent formulation.      
With respect to instant limitation “the microcapsule composition has a viscosity of 3000 cP or less when measured with a viscometer at a shear rate of 21 s-1”, Antir is silent as to the viscosity of its liquid detergent composition.  As evidenced by Wang et al ([0021]) or Smadi et al (col.10, lines 1-7), it is known in the art that liquid detergents, which must be pourable, typically have a viscosity of about 500-2,000 cP.  It would have been obvious to one skilled in the art to have the viscosity of Antir’s liquid detergent composition to be in the range of 500-2,000 cP so as to be pourable.  Such viscosity range overlaps with instant viscosity ranges of claims 1, 22 and 23, thus rendering instant ranges prima faice obvious. In re Wertheim, supra.  The viscosity value just for Antir's microcapsules suspended in the aqueous phase together with Aculyn 33 (without the pearlescent formulation) would even be slightly lower than the viscosity range for Antir’s liquid detergent composition because the pearlescent formulation contributes to the viscosity value of Antir’s liquid detergent composition.    
With respect to instant limitation as to the microcapsule composition that is stable for at least 4 weeks at 45oC, although Antir, Wang or Smadi does not expressly teach such limitation, since Antir teaches instant viscosity control agent (Aculyn 33) and since Wang or Smadi renders it obvious to one skilled in the art to have the viscosity of Antir’s composition to be in the range of about 500-2,000 cP, which falls within or overlaps with instant ranges of 3000 cP or less (claim 1), 2500 cP or less (claim 22) and 2000 cP or less (claim 23), it is the Examiner’s position that Antir’s microcapsule composition (containing instant viscosity control agent, Aculyn 33) modified by Wang’s or Smadi’s teachings of the viscosity range of about 500-2,000 cP (which falls within or overlaps with instant ranges of viscosities) would naturally meet instant stability limitation based on what applicant state in present specification: “[t]his invention is based on the discovery that certain viscosity control agents can stabilize microcapsule compositions” (pg.1, lines 22-23); “[t]he microcapsule compositions are stabilized by a viscosity control agent for at least 4 weeks . . . when being stored at . . .45oC” (pg.5, lines 10-12); and “[t]he microcapsule is considered stable if it . . . has a viscosity of 3000 cP or less (e.g., 2500 cP or less and 2000 cP or less)” (pg.5, lines 15-17). 
With respect to instant limitation “the viscosity control added prior to consumer product formulation”, the limitation is written in a product-by-process claim language (that is, instant claim is not a method claim which requires an active step of adding the viscosity control agent prior to consumer product formulation).  Thus, unless applicant can prove that there are differences in the consumer products when the viscosity control agent is added prior to consumer products formulation (as opposed to during consumer product formulation), it is the Examiner’s position that Antir still teaches instant limitation. See MPEP 2113.   
Thus, Antir in view of Wang or Smadi renders obvious instant claims 1, 3, 14, 22 and 23.
With respect to instant claim 13, Antir teaches ([0057] and Table 1 in [0066]) that its liquid detergent composition can additionally contain a free, non-encapsulated perfume.  Thus, Antir in view of Wang or Smadi renders obvious instant claim 13.
With respect to instant claims 15 and 16, Antir teaches ([0039]) that its composition contains the thickening agent (such as Aculyn 33) in the amount of 0.05-2 wt.%, preferably 0.1-1.0 wt.%.  Such ranges overlaps with instant ranges of claims 15 and 16, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  Thus, Antir in view of Wang or Smadi renders obvious instant claims 15 and 16. 
Claims 4-10 are rejected under 35 U.S.C. 103 as being obvious over Antir et al (US 2017/0283744 A1) in view of Wang et al (US 2006/0009371 A1) or Smadi et al (US 6,376,446 B1) as applied to claim 3 above, and further in view of Lei et al (WO 2016/144798 A1).
Antir in view of Wang or Smadi is discussed above in Paragraph 15.  As already discussed above, Antir teaches ([0053]) that useful shell materials for its microcapsules include polyureas.  Although Antir does not provide much detail as to how the polyureas are formed, as evidenced by Lei et al, the subject matter of instant claims 4-10 are well known in the art: That is,  Lei teaches (claims 2-5) that a polyurea microcapsule is a reaction product of a polyfunctional isocyanate (such as an aromatic polyfunctional isocyanate or an aliphatic polyfunctional isocyanate, both of which examples are listed in Lei’s claim 4 and teach instant compounds of claims 6 and 9) and a polyfunctional amine (which examples are listed in Lei’s claim 5 and teach instant compounds of claims 7 and 9) in the presence of an alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone (in claim 7, Lei teaches that the alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone each constitutes 0.1-5 wt.% and the ratio between the alkylnaphthalene-sulfonate formaldehyde condensate and polyvinylpyrrolidone is 10:1 to 1:10, as instantly claimed in instant claim 8).  Since Antir teaches that its microcapsule shell can be formed of polyureas, it would have been obvious to one skilled in the art to form Antir’s polyureas according to the guidance of Lei et al with a reasonable expectation of success.  Lei furthermore teaches ([0069]) using polyvinyl alcohol or carboxymethyl cellulose as a capsule formation aid.  It would have been obvious to one skilled in the art to use polyvinyl alcohol or carboxymethyl cellulose as a capsule formation in Antir with a reasonable expectation of facilitating the capsule formation.  Thus, Antir in view of Wang or Smadi, and further in view of Lei renders obvious instant claims 4-10. 
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Antir et al (US 2017/0283744 A1) n view of Wang et al (US 2006/0009371 A1) or Smadi et al (US 6,376,446 B1) as applied to claim 1 above, and further in view of de Villeneuve et al (US 2015/0252312 A1).
Antir in view of Wang or Smadi is discussed above in Paragraph 15.  Although Antir does not explicitly teach the use of instant deposition aid of claim 12, Villeneuve et al teaches ([0011], [0062]-[0063] and [0126]) using a deposition aid (such as polyquaternium-6 or polyquaternium-47) in capsule compositions so as to increase affinity of capsules to treated surface area (such as fabric, hair or skin).  It would have been obvious to one skilled in the art to use instant polyquaternium-6 or polyquaternium-47 as a deposition aid for Antir’s microcapsules with a reasonable expectation of increasing affinity of capsules to treated fabric surface area as taught by de Villeneuve.  Thus, Antir in view of Wang or Smadi, and further in view of de Villeneuve renders obvious instant claim 12.  
Claims 1, 3-10, 12-16, 22, 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al (WO 2016/144798 A1) in view of Antir et al (US 2017/0283744 A1).
In claim 1, Lei teaches the following:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Furthermore, in claim 12 (see also [0024]-[0025]), Lei teaches that its microcapsule composition can be in a slurry form (containing 30-70% water), in which the microcapsule is dispersed in a water phase.  Lei furthermore teaches ([00157] and [00174]) that its microcapsule composition may include  (in the capsule slurry outside the capsules) viscosity control agents such as the acrylates/C10-C30 alkyl acrylate cross-polymers (commercially available under the CarbopolTR ETD product line), which is not instant viscosity control agent which is an alkaline soluble anionic acrylic polymer emulsion (ASE) that contains a copolymer of acrylic acid and acrylate.  However, Lei’s acrylates/C10-C30 alkyl acrylate cross-polymers (such as CarbopolTR ETD product line) and instant alkaline soluble anionic acrylic polymer emulsion containing a copolymer of acrylic acid and acrylate (such as Aculyn 33) are known in the art as interchangeably or equivalently used suspending agents (viscosity control agents) for microcapsules (coated and/or uncoated), as evidenced by Antir et al ([0006] and [0041]) (Antir first shows that it is known in the art that using thickening agents help suspending microcapsules and prevent them from sedimenting or floating on the surface of a liquid composition and furthermore teaches the equivalence or interchangeability of acrylates/C10-30 alkyl acrylate crosspolymer (such as Carbopol ETD products) and anionic and non-associative polymers (such as Aculyn 33) as thickening/suspending agents for microcapsules).  It would have been obvious to one skilled in the art to use Aculyn 33 (instant alkaline soluble anionic acrylic polymer emulsion containing a copolymer of acrylic acid and acrylate) as Lei’s viscosity control agent (thickening agent) in its microcapsule composition with a reasonable expectation of successfully suspending Lei’s microcapsules and preventing them from sedimenting or floating on the surface of the microcapsule composition.  Thus, Lei in view of Antir teaches or renders obvious instant microcapsule composition consisting essentially of a microcapsule suspended in an aqueous phase and a viscosity control agent (Aculyn 33) (even though Lei’s microcapsule composition also contains alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone, these two components are also used by applicant in their microcapsule composition as dispersants (see pg.2, lines 8-11 of present application)).    
With respect to instant limitation “the microcapsule composition has a viscosity of 3000 cP or less when measured with a viscometer at a shear rate of 21 s-1”, Lei is silent as to the viscosity of its microcapsule composition.  However, present specification (see pg.9, lines 6-9) states that the amount of the viscosity control agent can be any desired amount to obtain the desired viscosity of the composition and that the amount can be 0.01-20 wt.% (or 0.1-10%, 0.2-8%, 0.2-5%, 0.28-1.4% or 0.021-0.045%) based on the weight of instant composition.  Lei teaches ([00174]) that its viscosity control agent can be used in the amount of 0.2-0.3 wt.%.  Since Lei’s amount for the viscosity control agent either lies within or overlaps with instant ranges for the amount of viscosity control agent as taught in present specification, it is the Examiner’s position that when using 0.2-0.3 wt.% of Aculyn 33 (as the viscosity control agent) in Lei, the viscosity of Lei’s microcapsule composition would naturally fall within or at least overlap with instant range of claim 1 (3000 cP or less) as well as with instant ranges of claims 22 and 23 (2500 cP or less and 2000 cP or less, respectively). 
With respect to instant limitation as to the microcapsule composition that is stable for at least 4 weeks at 45oC, although Lei or Antir does not expressly teach such limitation, as already discussed above, Lei in view of Antir teaches or renders obvious the use of instant viscosity control agent (Aculyn 33) in the amount of 0.2-0.3 wt.% (which either lies within or overlaps with instant ranges for the amount of viscosity control agent as taught in present specification), thus rendering obvious instant viscosity ranges.  Therefore, it is the Examiner’s position that Lei’s microcapsule composition containing 0.2-0.3 wt.% of instant viscosity control agent (Aculyn 33) (as modified by Antir’s teaching) would naturally meet instant stability limitation based on what applicant state in present specification: “[t]his invention is based on the discovery that certain viscosity control agents can stabilize microcapsule compositions” (pg.1, lines 22-23); “[t]he microcapsule compositions are stabilized by a viscosity control agent for at least 4 weeks . . . when being stored at . . .45oC” (pg.5, lines 10-12); and “[t]he microcapsule is considered stable if it . . . has a viscosity of 3000 cP or less (e.g., 2500 cP or less and 2000 cP or less)” (pg.5, lines 15-17). 
With respect to instant limitation “the viscosity control added prior to consumer product formulation”, the limitation is written in a product-by-process claim language (that is, instant claim is not a method claim which requires an active step of adding the viscosity control agent prior to consumer product formulation).  Thus, unless applicant can prove that there are differences in the consumer products when the viscosity control agent is added prior to consumer products formulation (as opposed to during consumer product formulation), it is the Examiner’s position that Lei in view of Antir still teaches instant limitation. See MPEP 2113.    
Thus, Lei in view of Antir renders obvious instant claims 1, 15, 16, 22 and 23 (Lei’s amount (0.2-0.3 wt.%) for the viscosity control agent teaches instant ranges of claims 15 and 16).  
With respect to instant claims 3-10, as discussed above, Lei teaches instant microcapsule wall formed of polyurea and furthermore teaches (claim 6) instant microcapsule core containing instant active material of claim 3.  Lei teaches (claims 2-5) that its polyurea microcapsule is a reaction product of a polyfunctional isocyanate (such as an aromatic polyfunctional isocyanate or an aliphatic polyfunctional isocyanate, both of which examples are listed in Lei’s claim 4) and a polyfunctional amine (which examples are listed in Lei’s claim 5) in the presence of an alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone.  Lei teaches (claim 8) that its composition further comprises polyvinyl alcohol, polystyrene sulfonate, carboxymethyl cellulose, copolymer of vinylpyrrolidone and quaternized dimethylaminoethyl methacrylate or mixtures thereof.  Also, instant claim 8 is taught in Lei’s claim 7.  Thus, Lei in view of Antir renders obvious instant claims 3-10.  
With respect to instant claim 12, Lei teaches ([0020]) the use of instant deposition aid of claim 12.  Thus, Lei in view of Antir renders obvious instant claim 12.
With respect to instant claims 13 and 14, Lei teaches ([0077]) that its microcapsule composition can contain one or more additional microcapsules that are different from each other and that preferred encapsulating polymers include those formed from melamine-formaldehyde polymer.  Thus, Lei in view of Antir renders obvious instant claims 13 and 14.
With respect to instant claims 26 and 27, as already discussed above, Lei teaches a microcapsule composition in a slurry form (in which the microcapsule is dispersed in a water phase) containing polyurea or polyurethane microcapsule, alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone.  With respect to instant viscosity control agent which is an alkaline soluble anionic acrylic polymer emulsion added prior to consumer product formulation and contains a copolymer of acrylic acid and acrylate, as already discussed above, Lei teaches the use of viscosity control agents, such as acrylates/C10-C30 alkyl acrylate cross-polymers , in the capsule slurry outside the capsules.  Furthermore, as evidenced by Antir, Lei’s acrylates/C10-C30 alkyl acrylate cross-polymers and Aculyn 33 (instant viscosity control agent) are known in the art as interchangeably or equivalently used suspending agents (viscosity control agents) for microcapsules.  Thus, it would have been obvious to one skilled in the art to use Aculyn 33 as Lei’s viscosity control agent in its composition with a reasonable expectation of success.  Lei further teaches ([0020]) that its microcapsule composition contains deposition aid such as polyquaternium-6, polyquaternium-22, polyquaternium-39, polyquaternium-47, polyvinylamine, polyethyleneimine and vinylformamide copolymer or a mixture therefore.  Thus, Lei in view of Antir renders obvious instant claims 26 and 27 (for the same reason already discussed above with respect to instant claim 1, Lei’s microcapsule slurry modified by the teachings of Antir (as discussed above) would naturally exhibit 20% or less by volume of the microcapsule slurry, separation of water after storing it for at least 4 weeks at 45oC as instantly recited).       
Claims 1, 3-10, 12-16, 22, 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al (US 2013/0337023 A1) in view of Antir et al (US 2017/0283744 A1) (with Zajaczkowski et al (US 9,738,817 B2), which is cited here merely to support the Examiner’s assertion that Lei’s isocyanate monomer DESMODUR is aliphatic polyisocyanate hexamethylenediisocyanate biuret). 
Lei teaches ([0007]-[0008]) forming a polyurea microcapsule composition by preparing an oil phase comprising an active material and an polyisocyanate (e.g., an aliphatic or aromatic polyisocyanate); preparing a surfactant solution; emulsifying the oil phase into the surfactant solution to form a fragrance emulsion; adding a cross-linking agent to the fragrance emulsion to form a capsule slurry; and curing the capsule slurry.  Specifically, in Example 1, Lei teaches polyurea microcapsule which is prepared by the following method: fragrance (active material) is combined with isocyanate monomer DESMODUR (which is aliphatic polyisocyanate hexamethylene diisocyanate biuret as evidenced by Zajaczkowski (see claim 13)) and oil to form an oil phase.  Separately, a solution containing MOWIOL 3-38 (polyvinyl alcohol used as Lei’s surfactant or dispersant – see [0028]-[0030]) is mixed with deionized water to form an aqueous phase.  The oil phase is then emulsified into the aqueous phase under shearing to form the fragrance emulsion.  To the fragrance emulsion, guanidine carbonate (polyfunctional guanidine amine salt used as Lei’s crosslinking agent – see [0008]) is added slowly under constant mixing to form the polyurea microcapsule slurry.  The microcapsule slurry is cured at 75oC.  
Lei teaches the use of thickening agents ([0099]), but without stating which specific thickening agents can be used.  As evidenced by Antir et al ([0006]), it is known in the art that using a thickening agent (or a suspending agent) helps suspending microcapsules so as to prevent them from sedimenting or floating on the surface of a liquid composition.  Among the example for such thickening agent or suspending agent, Antir ([0041]) teach Aculyn 33 (instant alkaline soluble anionic acrylic polymer emulsion (ASE) that contains a copolymer of acrylic acid and acrylate).  Since Lei already teaches the use of thickening agents (but without teaching which specific thickening agents can be used), it would have been obvious to one skilled in the art to use Aculyn 33 for Lei’s polyurea microcapsule composition (polyurea microcapsule slurry) with a reasonable expectation of successfully suspending Lei’s microcapsules and preventing them from sedimenting or floating on the surface of the microcapsule composition (polyurea microcapsule slurry).  Thus, Lei in view of Antir teaches or renders obvious instant microcapsule composition consisting essentially of a microcapsule suspended in an aqueous phase and a viscosity control agent (Aculyn 33), which is an alkaline soluble anionic acrylic polymer emulsion containing a copolymer of acrylic acid and acrylate.  
With respect to instant limitation “the microcapsule composition has a viscosity of 3000 cP or less when measured with a viscometer at a shear rate of 21 s-1”, Lei is silent as to the viscosity of its microcapsule composition.  However, present specification (see pg.9, lines 6-9) states that the amount of the viscosity control agent can be any desired amount to obtain the desired viscosity of the composition and that the amount can be 0.01-20 wt.% (or 0.1-10%, 0.2-8%, 0.2-5%, 0.28-1.4% or 0.021-0.045%) based on the weight of instant composition.  Antir teaches ([0039]) that the thickening agent (such as Aculyn 33) can preferably be used in the amount of 0.1-1.0 wt.% wt.%.  Since this amount either lies within or overlaps with instant ranges for the amount of viscosity control agent as discussed above, it is the Examiner’s position that when using 0.1-1.0 wt.% of Aculyn 33  in Lei’s microcapsule composition, the viscosity of Lei’s microcapsule composition would naturally fall within or at least overlap with instant range of claim 1 (3000 cP or less) as well as with instant ranges of claims 22 and 23 (2500 cP or less and 2000 cP or less, respectively). 
With respect to instant limitation as to the microcapsule composition that is stable for at least 4 weeks at 45oC, although Lei or Antir does not expressly teach such limitation, as already discussed above, Lei in view of Antir teaches or renders obvious the use of instant viscosity control agent (Aculyn 33) in the amount of 0.1-1.0  wt.% (which either lies within or overlaps with instant ranges for the amount of viscosity control agent as taught in present specification), thus rendering obvious instant viscosity ranges.  Therefore, it is the Examiner’s position that Lei’s microcapsule composition containing 0.1-1.0 wt.% of instant viscosity control agent (Aculyn 33) (as modified by Antir’s teaching) would naturally meet instant stability limitation based on what applicant state in present specification: “[t]his invention is based on the discovery that certain viscosity control agents can stabilize microcapsule compositions” (pg.1, lines 22-23); “[t]he microcapsule compositions are stabilized by a viscosity control agent for at least 4 weeks . . . when being stored at . . .45oC” (pg.5, lines 10-12); and “[t]he microcapsule is considered stable if it . . . has a viscosity of 3000 cP or less (e.g., 2500 cP or less and 2000 cP or less)” (pg.5, lines 15-17). 
With respect to instant limitation “the viscosity control added prior to consumer product formulation”, the limitation is written in a product-by-process claim language (that is, instant claim is not a method claim which requires an active step of adding the viscosity control agent prior to consumer product formulation).  Thus, unless applicant can prove that there are differences in the consumer products when the viscosity control agent is added prior to consumer products formulation (as opposed to during consumer product formulation), it is the Examiner’s position that Lei in view of Antir still teaches instant limitation. See MPEP 2113.      
Therefore, Lei in view of Antir renders obvious instant claims 1, 3, 22 and 23.
With respect to instant claims 4-8, as discussed above, Lei’s polyurea is produced from DESMODUR (aliphatic polyisocyanate hexamethylene diisocyanate biuret) and guanidine carbonate (polyfunctional guanidine amine salt).  Although Lei does not explicitly teach that its polyurea is formed in the presence of instant dispersants, alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone, instant limitation “the polyurea is a reaction product of a polyfunctional isocyanate and a polyfunctional amine in the presence of an alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone” is written in product-by-process claim language.  Thus, Lei’s polyurea which is produced from DESMODUR (instant polyfunctional isocyanate) and guanidine carbonate (instant polyfunctional amine) still teaches instant polyurea, which is a reaction product of a polyfunctional isocyanate and a polyfunctional amine in the presence of an alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone. See MPEP 2113.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Thus, Lei in view of Antir renders obvious instant claims 4-8. 
With respect to instant claims 9 and 10, as discussed above, in Lei’s Example 1, the polyurea microcapsule is prepared by combining fragrance (active material) with polyisocyanate, DESMODUR (aliphatic polyisocyanate hexamethylene diisocyanate biuret) and oil to form an oil phase.  Lei also teaches ([0014]-[0015]) that as the alternative to the aliphatic polyisocyanate (such as DESMODUR), an aromatic polyisocyanate, such as trimethylol propane-adduct of toluene diisocyanate or trimethylol propane-adduct of xylene diisocyanate, can also be used.  Thus, Lei in view of Antir renders obvious instant claims 9 and 10. 
With respect to instant claim 12, Lei teaches ([0070]-[0071]) the use of deposition aids such as polyquaternium-4, polyquaternium-10 and polyquaternium-24 in its polyurea microcapsule composition.  Thus, Lei in view of Antir renders obvious instant claim 12.
With respect to instant claim 13, Lei teaches ([0099]) that its microcapsule composition may additionally include a variety of components such as perfumes.  It would have been obvious to one skilled in the art to additionally include free perfumes in Lei’s microcapsule composition with a reasonable expectation of success.  Thus, Lei in view of Antir renders obvious instant claim 13.   
With respect to instant claim 14, as discussed above, in Example 1, Lei teaches polyurea microcapsule and does not teach instant melamine-formaldehyde polymer as the shell material of its microcapsule.  However, as evidenced by Antir ([0053]), it is known in the art that polyurea and melamine crosslinked with formaldehyde are equivalently or interchangeability used as shell materials for microcapsules.  It would have been obvious to one skilled in the art to use melamine crosslinked with formaldehyde as the shell material for Lei’s microcapsule with a reasonable expectation of success.  Thus, Lei in view of Antir renders obvious instant claim 14.
With respect to instant claims 15 and 16, as discussed above, Antir teaches ([0039]) using the thickening agent (such as Aculyn 33) in the amount of 0.05-2 wt.%, preferably 0.1-1.0 wt.%.  Such ranges overlaps with instant ranges of claims 15 and 16, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  Thus, Lei in view of Antir renders obvious instant claims 15 and 16.
With respect to instant claims 26 and 27, as already discussed above, Lei’s Example 1 teaches formation of polyurea microcapsule slurry composed of polyurea microcapsules suspended in an aqueous phase containing polyvinyl alcohol (as a dispersant) and fragrance (as an active material).  With respect to instant viscosity control agent which is an alkaline soluble anionic acrylic polymer emulsion added prior to consumer product formulation and contains a copolymer of acrylic acid and acrylate, as already discussed above, although Lei teaches the use of thickening agents, Lei does not name specific thickening agents that can be used in its invention.  However, as evidenced by Antir ([0006]), it is already known in the art to use a thickening agent (or a suspending agent) in order to help suspending microcapsules so as to prevent them from sedimenting or floating on the surface of a liquid composition, and among the example for such thickening agent or suspending agent, Antir ([0041]) teaches Aculyn 33 (instant viscosity control agent).  Since Lei already teaches the use of thickening agents, it would have been obvious to one skilled in the art to use Aculyn 33 for Lei’s polyurea microcapsule slurry so as to help suspending Lei’s microcapsules in solution without sedimenting or floating on the surface of the solution. Lei further teaches ([0070]-[0071]) the use of deposition aids such as polyquaternium-4, polyquaternium-10 and polyquaternium-24 in its polyurea microcapsule composition.   Thus, Lei in view of Antir renders obvious instant claims 26 and 27 (for the same reason already discussed above with respect to instant claim 1, Lei’s microcapsule slurry modified by the teaching of Antir (as discussed above) would naturally exhibit 20% or less by volume of the microcapsule slurry, separation of water after storing it for at least 4 weeks at 45oC as instantly recited).       
Response to Arguments
With respect to instant 103 rejections over Jones in view of Gott  and instant 103 rejections over Antir in view of Wang or Smadi, applicant point out that Jones teaches a consumer product (a sunscreen formulation) including a core-shell microcapsule and ACULYN 33 and that Antir teaches a consumer product (a liquid detergent) containing microcapsules and ACULYN 33.  Applicant then argue that neither Jones nor Antir suggests that ACULYN 33 is added to the microcapsules prior to consumer product formulation and that the microcapsule composition is stabile for 4 weeks at 45°C, as presently claimed.  Applicant argue that the secondary references (Gott, de Villeneuve, Wang, Smadi and Lei (WO’798) do not compensate for the deficiencies in the teachings of the primary references Jones and Antir.  However, as already discussed above,  instant limitation “the viscosity control added prior to consumer product formulation” is written in a product-by-process claim language (instant claim is not a method claim which requires an active step of adding the viscosity control agent prior to consumer product formulation).  Thus, unless applicant can prove that there are differences in the consumer products when the viscosity control agent is added prior to consumer products formulation (as opposed to during consumer product formulation), it is the Examiner’s position that Jones still teaches instant limitation. See MPEP 2113.   
Pointing to present Examples 11-14, applicant further argue that present specification provides data showing that the addition of ACULYN 33 to a microcapsule composition, prior to consumer product formulation, unexpectedly stabilizes microcapsules at an elevated temperature (i.e., 45°C) for a prolonged period of storage (i.e., at least 4 weeks and up to at least 24 weeks).  Applicant argue that such result is significant because microcapsule slurries tend to form gels, separate into layers, and prematurely release active materials during prolonged periods of storage thereby reducing their shelf life.  However, the data of present Examples 11-14 do not show comparison between the consumer product (of Jones or Antir) where Aculyn 33 was added to the microcapsules prior to consumer product formulation and the consumer product where Aculyn 33 was added to the microcapsules during the consumer product formulation.  Instead, the data shown in present Table 7 simply show comparisons between Microcapsule 2 not containing Aculyn 33 and Compositions 11-14 containing Aculyn 33.
	With respect to instant 103 rejection over Lei (WO’798) in view of Antir and instant 103 rejection over Lei’023 in view of Antir, applicant argue that the polymeric thickeners of Antir (paragraph [0041]] are used in the context of a consumer  product and not a microcapsule slurry.  Applicant thus argue that the Examiner’s assertion that it would have been obvious to one skilled in the art to include ACULYN 33 in a composition of Lei’023 or replace the acrylates/C10-C30 alkyl acrylate cross-polymers of Lei (WO’798) with the ACULYN 33 of Antir fails to take into consideration the differences in the compositions being modified.  However, Antir was cited to show that thickening agents (viscosity control agents) haven been known to help suspending microcapsules and prevent them from sedimenting or floating on the surface of a liquid composition (liquid detergent composition), and it is the Examiner’s position that such function of thickening agents would not be different whether those thickeners are used in the context of a consumer product or in a microcapsule slurry.  Besides, both Lei (WO’798) and Lei’023 teach microcapsule slurry that can be used for liquid detergents (see [0031] of Lei (WO’798) and [0094] of Lei’023), and both of the references teach the use of thickening agents/viscosity control agents.  Thus, it would have been obvious to one skilled in the art to use Aculyn 33 (as taught by Antir) as thickening agents/viscosity control agents in Lei (WO’798) and Lei’023 with a reasonable expectation of successfully suspending microcapsules and preventing them from sedimenting or floating on the surface of their microcapsule composition (microcapsule slurry).     
Applicant argue that the Examiner does not point to any suggestion in Antir that ACULYN 33 would solve the problem of stabilizing microcapsules for at least 4 weeks at 45°C, prior to consumer product formulation.  However, for the reasons already explained above (Paragraphs 18-19) with respect to instant limitation as to the microcapsule composition that is stable for at least 4 weeks at 45oC, it is the Examiner’s position that Lei’s microcapsule composition containing 0.2-0.3 wt.% of instant viscosity control agent (Aculyn 33) (as modified by Antir’s teaching) would naturally meet instant stability limitation based on what applicant state in present specification: “[t]his invention is based on the discovery that certain viscosity control agents can stabilize microcapsule compositions” (pg.1, lines 22-23); “[t]he microcapsule compositions are stabilized by a viscosity control agent for at least 4 weeks . . . when being stored at . . .45oC” (pg.5, lines 10-12); and “[t]he microcapsule is considered stable if it . . . has a viscosity of 3000 cP or less (e.g., 2500 cP or less and 2000 cP or less)” (pg.5, lines 15-17). 
Applicant argue that there is insufficient indication that one skilled in the art would have selected ACULYN 33 from the plurality of different suspending agents of Antir to modify Lei (WO’798) or Lei’023.  Applicant argue that Antir provides at least 20 specific  suspending agents as well as broad classes of agents that extend the possible choices to an infinite number, with no indication that ACULYN 33 provides some advantage over all the other disclosed viscosity control agents.  Further, Applicant argue that although the Examiner state that it would be obvious to replace Lei (WO’798)’s acrylates/C10-30 alkyl acrylate crosspolymer with ACULYN 33 (as taught by Antir) because these compounds are known in the art as being interchangeable or equivalent, the Examiner does not provide any explanation as to why it would have been obvious to make such a substitution when Lei (WO’798) already suggests suitable viscosity control agents.  However, first of all, Antir first states in [0038] that the thickening agent is preferably a cross-linked acrylic copolymer.  Then in [0041], Antir teaches that the preferred acrylic copolymers are (i) copolymers of two or more monomers selected from acrylic acid, methacrylic acid and their esters with C1-4-alkanols (which examples include Aculyn 33 (crosslinked)) and (ii) cross-linked acrylic acid-copolymers (which examples include acrylates/C10-30 alkyl acrylate crosspolymer).  Since both Aculyn 33 (crosslinked) and acrylates/C10-30 alkyl acrylate crosspolymer are taught among preferred examples of thickening agents which help suspending microcapsules and prevent them from sedimenting or floating on the surface of a liquid composition, it would have been obvious to one skilled in the art to replace Lei (WO’798)’s acrylates/C10-30 alkyl acrylate crosspolymer with Aculyn 33 with a reasonable expectation of success.  Secondly, in order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  See also, Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).  Furthermore, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.  In instant case, the equivalency or interchangeability of acrylates/C10-30 alkyl acrylate crosspolymer (such as Carbopol ETD products) and anionic and non-associative polymers (such as Aculyn 33) as thickening/suspending agents for microcapsules is recognized in the prior art, as evidenced by Antir.  Also, Lei (WO’798) is drawn to microcapsule composition that can be used in liquid detergent, and Antir is drawn to liquid detergents comprising microcapsules.  Under these circumstances, it would have been obvious to one skilled in the art to replace Lei (WO’798)’s acrylates/C10-30 alkyl acrylate crosspolymer with Aculyn 33 in its microcapsule composition with a reasonable expectation of successfully suspending Lei’s microcapsules and preventing them from sedimenting or floating on the surface of the microcapsule composition.  As already stated above, an express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious. In re Fout, supra.
Applicant also argue that the Examiner does not provide any evidence that Lei’023’s microcapsule compositions exhibit sedimentation or floating thereby suggesting a need for the use of a viscosity control agent.  Applicant argue that Lei ‘023 does not teach or suggest the use of any viscosity control agent and thus argue that Examiner’s rationale for including a viscosity control agent in Lei’023’s composition is not supported by the teachings of Le’023.  However, first of all, even if Lei’023 were not teaching the use of a viscosity control agent, according to Antir’s teaching, using thickening agents not only helps suspending microcapsules but also prevents them from sedimenting or floating on the surface of a liquid composition.  Thus, it would have been obvious to one skilled in the art to use thickening agents such as Aculyn 33 in Lei’s microcapsule composition in order to prevent the microcapsules from sedimenting or floating on the surface of the microcapsule composition.  Secondly, Lei’023 does teach (see [0099]) that its microcapsule composition may contain thickening agents (viscosity control agents).
For the reasons stated above, instant 103 rejections still stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        August 25, 2022